Citation Nr: 0210754	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  98-03 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for a prostatic 
condition. 

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

(Entitlement to service connection for posttraumatic stress 
disorder or other mental disorder and entitlement to service 
connection for hypertension and heart disease will be the 
subject of a later decision).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from August 1966 to May 1969.  

This appeal arises from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wilmington, Delaware, that denied 
entitlement to service connection for posttraumatic stress 
disorder (PTSD) and prostatic hypertrophy inter alia and 
determined that claims for service connection for hearing 
loss, tinnitus, hypertension, heart condition, depression, 
anxiety and impulse disorders and for prostatitis were not 
well grounded.  The veteran has appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution.

The veteran submitted a notice of disagreement (NOD) in 
October 1997.  The RO issued a statement of the case in 
November 1997 and accepted the veteran's March 1998 hearing 
transcript in lieu of a substantive appeal.  

The veteran testified at an RO teleconference hearing in 
March 1998.  In January 2000, he withdrew a request for a 
hearing before a member of the Board.

In December 2000, the Board remanded each issue on appeal for 
additional development.  

The Board is undertaking additional development on the issues 
of service connection for a mental disorder and hypertension 
and heart disease, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  It is at least as likely as not that recurring 
prostatitis is related to chronic prostatitis diagnosed 
during active service.

2.  It is at least as likely as not that bilateral hearing 
loss is related to noise exposure during active service.

3.  It is at least as likely as not that tinnitus is related 
to noise exposure during active service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
recurring prostatitis was incurred during active service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).

2.  Resolving all reasonable doubt in the veteran's favor, 
bilateral hearing loss was incurred during active service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.385 (2001).

3.  Resolving all reasonable doubt in the veteran's favor, 
tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A.  Prostatitic Condition

The veteran's enlistment examination report is negative for 
any pre-existing prostate complaint.  The service medical 
records (SMRs) reflect a diagnosis of prostatitis in August 
1968 with several weeks' history of urinary complaints.  A 
March 1969 report notes that the prostate was currently 
somewhat boggy with pain on examination at the left lateral 
node.  A March 1969 consultation request notes a 1-1/2 year 
history of prostatitis that had been previously treated with 
tetracycline and another antibiotic.  On April 11th, 1969, a 
diagnosis of "chronic prostatitis" was given after 
complaint of urethral exudate and dysuria.  An antibiotic was 
prescribed.  On April 22, 1969, urethral burning with 
improvement was noted and again a diagnosis of "chronic 
prostatitis" was given.  Two antibiotics were prescribed.  
No separation examination report is of record.  

An August 1981 medical certificate and accompanying VA Agent 
Orange examination recites the veteran's medical history and 
notes an episode of urinary tract infection (UTI) but no 
other urinary symptoms.  No date was given for the UTI.  

The veteran requested service connection for a prostate 
condition, among others, in September 1996.  He did not 
report any past treatment for the condition; however, he did 
note exposure to Agent Orange in Vietnam.

An October 1996 VA examination for heart diseases yielded a 
diagnosis of mild prostatic hyperplasia (hypertrophy) 
confirmed by prostatic biopsy with no symptom of prostatism 
(prostatism is defined as a symptom complex resulting from 
compression or obstruction of the urethra, due most commonly 
to nodular hyperplasia of the prostate, Dorland's Illustrated 
Medical Dictionary 1367 (28th ed. 1994)).  

In April 1997, the RO denied service connection for prostatic 
hypertrophy on the basis that it is a congenital condition.  
The RO determined that a claim of entitlement to service 
connection for prostatitis was not well grounded on the basis 
of no current prostatitis.  

In March 1998, the veteran testified that he had noticed 
erectile dysfunction about three years prior at which time an 
examination and biopsy for that condition revealed three hard 
spots on his prostate.  He testified that he assumed that 
these spots might be related to service in Vietnam.  He 
testified that he received VA treatment for his prostate in 
1995 and that he currently saw a Dr. "Blake [sic]" 
privately for a prostate condition.  He was not asked about 
continuity of symptoms since active service.

In September 1998, the RO received private treatment reports 
from Dr. Glick, which reflect several years of ongoing 
treatment for prostate complaints.  In November 1995, Dr. 
Glick prescribed Cipro for treatment for presumed 
prostatitis, which was manifested chiefly by complaint of 
voiding problems, including irritative and painful urination 
and ejaculation.  Pyridium was also prescribed to relieve 
burning.  In January 1996, Dr. Glick reported that all 
voiding problems had subsided and erectile dysfunction 
remained, which he felt was related to heart attack and 
hypertension.  

According to Dr. Glick, in October 1996 the prostate was 
minimally boggy and might have represented recurring 
prostatitis; however, in March 1997, there was only some 
irritative and obstructive voiding.  Dr. Glick found the 
prostate to be completely normal at that time, but noted that 
because the veteran had responded well to Cipro a year ago, 
he should begin another 4-week course of treatment with it.  
A June 1997 cytoscopy showed evidence of inflammation or 
stricture of the anterior urethra although the prostatic 
urethra was normal.  In 1998, the only reported symptoms were 
moderate outlet obstruction and erectile dysfunction.

In December 2000, the Board remanded the case for a medical 
opinion addressing the likelihood of whether prostatitis, 
BPH, or any other prostatic condition began during active 
service or is otherwise related to active service.  

In February 2001, the RO sent a letter to the veteran 
explaining the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000 (VCAA). 

In June 2001, the veteran underwent a VA genitourinary 
compensation and pension examination.  The examiner recited a 
medical history as reported by the veteran and also mentioned 
a review of the claims file.  During the examination, the 
veteran reported that he had no history of recurrent UTIs; 
however, the examiner did note that during active service a 
diagnosis of chronic prostatitis was given in August 1968 and 
again a year later.  The examiner had difficulty palpating 
the entire prostate gland and referred the veteran back to 
urology for a more complete examination.  The examiner stated 
"I am unable to say if his prostate troubles occurred in the 
service or out of the service."  The examiner later added 
that the prostate was currently normal. 

B.  Hearing Loss and Tinnitus

The veteran has reported exposure to loud noise in Vietnam.  
He reported that he drove a tank and was exposed to the 
sounds of gun and mortar fire there.  The SMRs do not reflect 
any hearing loss disability or tinnitus.  

An October 1996 VA audiology report reflects bilateral 
hearing thresholds that meet the requirement for a VA hearing 
loss disability under 38 C.F.R. § 3.385.  The VA audiologist 
reported bilateral high frequency sensorineural hearing loss 
"consistent with loud noise exposure."  During that 
examination, the veteran also reported noise exposure after 
active service while working near printing presses and 
reported that he noticed tinnitus about two years prior to 
the examination.  

In March 1998, the veteran testified that he first noticed 
hearing loss in 1969 or 1970.  He also testified that he 
first noticed ear ringing during active service.  

In December 2000, the Board remanded the case for an opinion 
addressing whether it is at least as likely as not that the 
current hearing loss disability and tinnitus are the result 
of noise exposure during active service.  

In June 2001, the veteran underwent another VA audiology 
evaluation.  The audiologist noted a review of the claims 
file and noted the veteran's history of exposure to gunfire 
during active service with complaint of hearing difficulty 
and tinnitus since active service.  Audiology evaluation 
confirmed a bilateral hearing loss disability for VA 
purposes.  The audiologist felt that the results represented 
bilateral mild sensorineural hearing loss, and stated that, 
"[b]ased on the veteran's history and review of the C-file, 
it is likely that the hearing loss is related to exposure to 
gun fire as is his claim of tinnitus."

Also in June 2001, the veteran underwent a VA ear disease 
compensation and pension examination.  The physician noted a 
review of the claims file and noted that the veteran first 
noticed hearing loss about 4 or 5 years prior to the current 
time and first noticed tinnitus "well over" 15 years ago.  
The physician opined "I do not believe that neither his 
hearing loss nor his tinnitus is related to noise exposure 
during active service".

In a November 2001 supplemental statement of the case (SSOC) 
the RO continued the denial of service connection for hearing 
loss and for tinnitus on the basis that the VA ear disease 
examination report was deemed to be entirely negative on the 
issue of service connection and was felt to be more 
persuasive than the VA audiology opinion.  

In August 2002, the veteran's representative argued that the 
June 2001 VA ear disease examiner's name was not found among 
those licensed to practice medicine in Delaware, but that 
there was a similarly name medical doctor licensed as an 
otolaryngologist in Pennsylvania.  


II.  Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
service connection claim addressed herein, and that the 
requirements of the VCAA have in effect been satisfied.

	The veteran has been examined by VA to determine the nature 
and extent of his recurring prostatitis, bilateral hearing 
loss, and tinnitus and to obtain an opinion as to the 
etiology of each.  He and his representative have been 
provided with an SOC and with SSOCs that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, and essentially notify them of the evidence needed 
by the veteran to prevail on the claim.  In a February 2001 
letter, the RO notified the veteran of the evidence needed to 
substantiate his claims and offered to assist him in 
obtaining any relevant evidence.  This letter gave notice of 
what evidence the appellant needed to submit and what 
evidence VA would try to obtain.  There is no identified 
evidence that has not been accounted for.  he veteran's 
representative has submitted written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by Board consideration of the claim at this time 
without additional development.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  This is especially so in this case because the 
outcome is favorable to the veteran.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

A.  Service Connection for a Prostatic Condition.

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  "Direct" service connection may be established 
for a current disability when the evidence shows 
affirmatively that the disability resulted from injury or 
disease incurred (or aggravated) during active service.  Id.  
"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
Each disabling condition shown by SMRs, or for which the 
veteran seeks service connection, must be considered on the 
basis of the places, types, and circumstances of his service 
as shown be service records, the official history of each 
organization in which he served, his medical records, and all 
pertinent medical and lay evidence.  38 C.F.R. § 3.303(a). 

In this case, the SMRs reflect that the veteran was treated 
for prostatic conditions on several occasions sufficient for 
a diagnosis of "chronic prostatitis" to be given.  The 
veteran has not commented on continuity of the symptomatology 
of prostatitis since discharge from active service; however, 
the June 2001 VA examiner noted that the veteran did not have 
a history of recurrent UTI.
 
In the instant case, it appears that recurring prostatitis 
has cyclically manifested itself during and since active 
service.  Given the difficulty of scheduling and completing a 
VA examination during a period of observable symptoms, the 
Board will accept Dr. Glick's medical findings of recurring 
prostatitis.   See Ardison v. Brown, 6 Vet. App. 405, 408 
(1994).  

Concerning the etiology of recurring prostatitis, the Board 
finds that the in-service notations of "chronic 
prostatitis" together with the contemporaneous private 
medical evidence of recurring prostatitis, and the current VA 
examiner's refusal to offer an opinion either for or against 
service connection warrants application of the benefit of the 
doubt doctrine.  The Board therefore finds that the evidence 
is in relative equipoise and the benefit of the doubt 
doctrine is for application.  See 38 U.S.C.A. § 5107(b) (West 
1991 & Supp 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 58 
(1991).  The claim of service connection for a prostatic 
condition must therefore be granted.  


B.  Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2001).

The competent medical evidence of record includes a VA 
audiometrist's opinion positively relating the veteran's high 
frequency sensorineural hearing loss to loud noise exposure 
during active service.  The history related by the 
audiologist appears to agree with the veteran's testimony, 
that is, that he first noticed hearing loss in 1969 or 1970.  
In this case, there is no contemporaneous medical evidence to 
establish when a hearing loss disability first began.  See 
Cartright v. Derwinski, 2 Vet. App. 24 (1991) (lay evidence 
alone may be sufficient to place the evidence in equipoise 
and thus, under 38 U.S.C. § 5107(b), establish entitlement to 
benefits).

Also of record is a June 2001 medical opinion, which is 
ambiguous at best.  It appears that the doctor might have 
meant to offer a negative opinion; however, use of a double 
negative, whether intended or not, makes it a positive 
opinion.  The doctor stated "I do not believe that neither 
his hearing loss nor his tinnitus is related to noise 
exposure during active service" [emphasis added].  Thus, the 
reader could conclude that the doctor rejected the conclusion 
that these disorders and active service are unrelated.  
However, the doctor also reported that the veteran had no 
observable hearing loss until the recent 4 or 5 years, which 
suggests that the doctor meant to say that he/she does 
believe that neither the veteran's hearing loss nor his 
tinnitus is related to active service.  The Board notes, 
however, that the history upon which the doctor bases the 
opinion does not agree with the veteran's testimony that 
hearing loss began much earlier.  Perhaps the best conclusion 
that may be drawn from the record is that the competent 
medical evidence of record varies as to whether the veteran's 
hearing loss has been caused by active service.  

Because medical certainty is not required to prevail in a VA 
benefits claim, the Board will not return this issue for a 
further medical opinion.  In this case, because the competent 
evidence of record is in relative equipoise the benefit of 
the doubt should be applied.  The claim for service 
connection for hearing loss is therefore granted.  See 
38 U.S.C.A. § 5107(b) (West 1991 & Supp 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991). 

C.  Tinnitus

Concerning tinnitus, the October 1996 VA audiologist recorded 
that the veteran first noticed tinnitus only 2 years prior to 
the examination; whereas, the veteran later testified that he 
first noticed tinnitus during active service.  The June 2001 
VA ear disease examiner recorded that the veteran first noted 
tinnitus "more than 15 years ago" yet felt that it was not 
related to active service, without offering any explanation 
as to why.  The Board notes that the phrase "more than 15 
years ago" does not rule out a finding that tinnitus began 
during active service.  

The competent medical evidence of record includes a VA 
audiometrist's opinion positively relating the veteran's 
tinnitus to loud noise exposure during active service.  The 
history related by the audiometrist appears to agree with the 
veteran's testimony, that is, that he first noticed tinnitus 
during active service. 

In this case, the Board finds that the competent evidence of 
record is in relative equipoise as to whether the veteran's 
tinnitus was caused by noise exposure during active service.  
The benefit of the doubt should therefore be applied and the 
claim for service connection for tinnitus must be granted.  
See 38 U.S.C.A. § 5107(b) (West 1991 & Supp 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991). 

ORDER

1.  Entitlement to service connection for a prostatic 
condition is granted. 

2.  Entitlement to service connection for bilateral hearing 
loss is granted.

3.  Entitlement to service connection for tinnitus is 
granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

